                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


Charles Dipasquale,

                             Plaintiff,                    Case No. 3:16-cv-219
v.                                                         Judge Thomas M. Rose
                                                           Mag. Judge Michael J. Newman

Detective James Hawkins, et al,

                             Defendants.



       DECISION AND ORDER DENYING DEFENDANT JAMES HAWKINS’
       OBJECTIONS TO ENTRY AND ORDER: (1) VACATING PREVIOUSLY
       ISSUED SCHEDULING ORDER; (2) GRANTING PLAINTIFF'S MOTION
       FOR LEAVE TO FILE AN AMENDED COMPLAINT; AND (3)
       ORDERING PLAINTIFF TO FILE AMENDED COMPLAINT (ECF 86)
       AND DENYING DEFENDANT BRAD PROCTOR’S OBJECTION TO
       MAGISTRATE JUDGE ORDER. (ECF 88).



       This matter is before the Court on Defendant James Hawkins’s Objections to Entry and

Order: (1) Vacating Previously Issued Scheduling Order; (2) Granting Plaintiff's Motion for Leave

to File an Amended Complaint; and (3) Ordering Plaintiff to File Amended Complaint (ECF 86)

and Defendant Brad Proctor’s Objection to Magistrate Judge Order. (ECF 88).

       After a review of the record, this Court finds that Magistrate Judge Michael Newman’s

decisions were neither clearly erroneous nor contrary to law. Consequently, the Court will deny

Defendants’ objections. IT IS THEREFORE ORDERED that Defendant James Hawkins’s

Objections to Entry and Order: (1) Vacating Previously Issued Scheduling Order; (2) Granting

Plaintiff's Motion for Leave to File an Amended Complaint; and (3) Ordering Plaintiff to File
Amended Complaint (ECF 86) and Defendant Brad Proctor’s Objection to Magistrate Judge Order

(ECF 88) are DENIED.

      DONE and ORDERED this Wednesday, February 20, 2019.




                                                                    s/Thomas M. Rose
                                                           ________________________________
                                                                    THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE
